Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 1 of 14 Page ID #:223




  1

  2

  3

  4

  5

  6

  7
                              UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10         LORRAINE HENDRICKS
                                                      Case No. 2:20−cv−03655 RGK (PVCx)
 11                    Plaintiff,
 12              v.
 13                                                   STIPULATED PROTECTIVE
            COSTCO WHOLESALE                          ORDER
            CORPORATION, et al.
 14
                       Defendant.
 15

 16

 17

 18
       1.      INTRODUCTION
 19
               1.1    PURPOSES AND LIMITATIONS
 20
               Discovery in this action is likely to involve production of confidential,
 21
       proprietary, or private information for which special protection from public
 22
       disclosure and from use for any purpose other than prosecuting this litigation may
 23
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 24
       enter the following Stipulated Protective Order. The parties acknowledge that this
 25
       Order does not confer blanket protections on all disclosures or responses to
 26
       discovery and that the protection it affords from public disclosure and use extends
 27
       only to the limited information or items that are entitled to confidential treatment
 28
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 2 of 14 Page ID #:224




  1    under the applicable legal principles. The parties further acknowledge, as set forth
  2    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  3    file confidential information under seal; Civil Local Rule 79-5 sets forth the
  4    procedures that must be followed and the standards that will be applied when a party
  5    seeks permission from the court to file material under seal.
  6          1.2    GOOD CAUSE STATEMENT
  7          This action is likely to involve trade secrets, commercial, technical and/or
  8    proprietary information for which special protection from public disclosure and
  9    from use for any purpose other than prosecution of this action is warranted. Such
 10    confidential and proprietary materials and information consist of, among other
 11    things, confidential business information, information regarding confidential
 12    business practices, or other confidential research, development, or commercial
 13    information (including information implicating privacy rights of third parties),
 14    information otherwise generally unavailable to the public, or which may be
 15    privileged or otherwise protected from disclosure under state or federal statutes,
 16    court rules, case decisions, or common law. Accordingly, to expedite the flow of
 17    information, to facilitate the prompt resolution of disputes over confidentiality of
 18    discovery materials, to adequately protect information the parties are entitled to keep
 19    confidential, to ensure that the parties are permitted reasonable necessary uses of
 20    such material in preparation for and in the conduct of trial, to address their handling
 21    at the end of the litigation, and to serve the ends of justice, a protective order for
 22    such information is justified in this matter. It is the intent of the parties that
 23    information will not be designated as confidential for tactical reasons and that
 24    nothing be so designated without a good faith belief that it has been maintained in a
 25    confidential, non-public manner, and there is good cause why it should not be part
 26    of the public record of this case.
 27    2.    DEFINITIONS
 28          2.1    Action: this pending federal lawsuit.
                                                    2
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 3 of 14 Page ID #:225




  1           2.2    Challenging Party: a Party or Non-Party that challenges the
  2    designation of information or items under this Order.
  3           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  4    how it is generated, stored or maintained) or tangible things that qualify for
  5    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  6    the Good Cause Statement.
  7           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  8    their support staff).
  9           2.5    Designating Party: a Party or Non-Party that designates information or
 10    items that it produces in disclosures or in responses to discovery as
 11    “CONFIDENTIAL.”
 12           2.6    Disclosure or Discovery Material: all items or information, regardless
 13    of the medium or manner in which it is generated, stored, or maintained (including,
 14    among other things, testimony, transcripts, and tangible things), that are produced or
 15    generated in disclosures or responses to discovery in this matter.
 16           2.7    Expert: a person with specialized knowledge or experience in a matter
 17    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 18    an expert witness or as a consultant in this Action.
 19           2.8    House Counsel: attorneys who are employees of a party to this Action.
 20    House Counsel does not include Outside Counsel of Record or any other outside
 21    counsel.
 22           2.9    Non-Party: any natural person, partnership, corporation, association, or
 23    other legal entity not named as a Party to this action.
 24           2.10 Outside Counsel of Record: attorneys who are not employees of a
 25    party to this Action but are retained to represent or advise a party to this Action and
 26    have appeared in this Action on behalf of that party or are affiliated with a law firm
 27    which has appeared on behalf of that party, and includes support staff.
 28
                                                  3
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 4 of 14 Page ID #:226




  1             2.11 Party: any party to this Action, including all of its officers, directors,
  2    employees, consultants, retained experts, and Outside Counsel of Record (and their
  3    support staffs).
  4             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  5    Discovery Material in this Action.
  6             2.13 Professional Vendors: persons or entities that provide litigation
  7    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9    and their employees and subcontractors.
 10             2.14 Protected Material: any Disclosure or Discovery Material that is
 11    designated as “CONFIDENTIAL.”
 12             2.15 Receiving Party: a Party that receives Disclosure or Discovery
 13    Material from a Producing Party.
 14

 15    3.       SCOPE
 16             The protections conferred by this Stipulation and Order cover not only
 17    Protected Material (as defined above), but also (1) any information copied or
 18    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 19    compilations of Protected Material; and (3) any testimony, conversations, or
 20    presentations by Parties or their Counsel that might reveal Protected Material.
 21             Any use of Protected Material at trial will be governed by the orders of
 22    the trial judge. This Order does not govern the use of Protected Material at
 23    trial.
 24

 25    4.       DURATION
 26             Even after final disposition of this litigation, the confidentiality obligations
 27    imposed by this Order will remain in effect until a Designating Party agrees
 28    otherwise in writing or a court order otherwise directs. Final disposition will be
                                                     4
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 5 of 14 Page ID #:227




  1    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  2    or without prejudice; and (2) final judgment herein after the completion and
  3    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  4    including the time limits for filing any motions or applications for extension of time
  5    pursuant to applicable law.
  6

  7    5.    DESIGNATING PROTECTED MATERIAL
  8          5.1    Exercise of Restraint and Care in Designating Material for Protection.
  9    Each Party or Non-Party that designates information or items for protection under
 10    this Order must take care to limit any such designation to specific material that
 11    qualifies under the appropriate standards. The Designating Party must designate for
 12    protection only those parts of material, documents, items, or oral or written
 13    communications that qualify so that other portions of the material, documents,
 14    items, or communications for which protection is not warranted are not swept
 15    unjustifiably within the ambit of this Order.
 16          Mass, indiscriminate, or routinized designations are prohibited. Designations
 17    that are shown to be clearly unjustified or that have been made for an improper
 18    purpose (e.g., to unnecessarily encumber the case development process or to impose
 19    unnecessary expenses and burdens on other parties) may expose the Designating
 20    Party to sanctions.
 21          If it comes to a Designating Party’s attention that information or items that it
 22    designated for protection do not qualify for protection, that Designating Party must
 23    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 24          5.2    Manner and Timing of Designations. Except as otherwise provided in
 25    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 26    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 27    under this Order must be clearly so designated before the material is disclosed or
 28    produced.
                                                  5
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 6 of 14 Page ID #:228




  1          Designation in conformity with this Order requires:
  2          (a) for information in documentary form (e.g., paper or electronic documents,
  3    but excluding transcripts of depositions or other pretrial or trial proceedings), that
  4    the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  5    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  6    portion or portions of the material on a page qualifies for protection, the Producing
  7    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  8    markings in the margins).
  9                 A Party or Non-Party that makes original documents available for
 10    inspection need not designate them for protection until after the inspecting Party has
 11    indicated which documents it would like copied and produced. During the
 12    inspection and before the designation, all of the material made available for
 13    inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 14    identified the documents it wants copied and produced, the Producing Party must
 15    determine which documents, or portions thereof, qualify for protection under this
 16    Order. Then, before producing the specified documents, the Producing Party must
 17    affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 18    If only a portion or portions of the material on a page qualifies for protection, the
 19    Producing Party also must clearly identify the protected portion(s) (e.g., by making
 20    appropriate markings in the margins).
 21          (b) for testimony given in depositions that the Designating Party identify the
 22    Disclosure or Discovery Material on the record, before the close of the deposition all
 23    protected testimony.
 24          (c) for information produced in some form other than documentary and for
 25    any other tangible items, that the Producing Party affix in a prominent place on the
 26    exterior of the container or containers in which the information is stored the legend
 27    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 28
                                                   6
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 7 of 14 Page ID #:229




  1    protection, the Producing Party, to the extent practicable, will identify the protected
  2    portion(s).
  3              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  4    failure to designate qualified information or items does not, standing alone, waive
  5    the Designating Party’s right to secure protection under this Order for such material.
  6    Upon timely correction of a designation, the Receiving Party must make reasonable
  7    efforts to assure that the material is treated in accordance with the provisions of this
  8    Order.
  9

 10    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 11              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 12    designation of confidentiality at any time that is consistent with the Court’s
 13    Scheduling Order.
 14              6.2   Meet and Confer. The Challenging Party will initiate the dispute
 15    resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 16    et seq.
 17              6.3   The burden of persuasion in any such challenge proceeding will be on
 18    the Designating Party. Frivolous challenges, and those made for an improper
 19    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 20    parties) may expose the Challenging Party to sanctions. Unless the Designating
 21    Party has waived or withdrawn the confidentiality designation, all parties will
 22    continue to afford the material in question the level of protection to which it is
 23    entitled under the Producing Party’s designation until the Court rules on the
 24    challenge.
 25

 26    7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 27              7.1   Basic Principles. A Receiving Party may use Protected Material that is
 28    disclosed or produced by another Party or by a Non-Party in connection with this
                                                    7
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 8 of 14 Page ID #:230




  1    Action only for prosecuting, defending, or attempting to settle this Action. Such
  2    Protected Material may be disclosed only to the categories of persons and under the
  3    conditions described in this Order. When the Action has been terminated, a
  4    Receiving Party must comply with the provisions of section 13 below (FINAL
  5    DISPOSITION).
  6          Protected Material must be stored and maintained by a Receiving Party at a
  7    location and in a secure manner that ensures that access is limited to the persons
  8    authorized under this Order.
  9          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 10    otherwise ordered by the court or permitted in writing by the Designating Party, a
 11    Receiving Party may disclose any information or item designated
 12    “CONFIDENTIAL” only to:
 13                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 14    well as employees of said Outside Counsel of Record to whom it is reasonably
 15    necessary to disclose the information for this Action;
 16                (b) the officers, directors, and employees (including House Counsel) of
 17    the Receiving Party to whom disclosure is reasonably necessary for this Action;
 18                (c) Experts (as defined in this Order) of the Receiving Party to whom
 19    disclosure is reasonably necessary for this Action and who have signed the
 20    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 21                (d) the Court and its personnel;
 22                (e) court reporters and their staff;
 23                (f) professional jury or trial consultants, mock jurors, and Professional
 24    Vendors to whom disclosure is reasonably necessary for this Action and who have
 25    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 26                (g) the author or recipient of a document containing the information or a
 27    custodian or other person who otherwise possessed or knew the information;
 28
                                                      8
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 9 of 14 Page ID #:231




  1              (h) during their depositions, witnesses ,and attorneys for witnesses, in the
  2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  3    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  4    will not be permitted to keep any confidential information unless they sign the
  5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  6    agreed by the Designating Party or ordered by the court. Pages of transcribed
  7    deposition testimony or exhibits to depositions that reveal Protected Material may
  8    be separately bound by the court reporter and may not be disclosed to anyone except
  9    as permitted under this Stipulated Protective Order; and
 10              (i) any mediator or settlement officer, and their supporting personnel,
 11    mutually agreed upon by any of the parties engaged in settlement discussions.
 12

 13    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 14    IN OTHER LITIGATION
 15          If a Party is served with a subpoena or a court order issued in other litigation
 16    that compels disclosure of any information or items designated in this Action as
 17    “CONFIDENTIAL,” that Party must:
 18              (a) promptly notify in writing the Designating Party. Such notification
 19    will include a copy of the subpoena or court order;
 20              (b) promptly notify in writing the party who caused the subpoena or order
 21    to issue in the other litigation that some or all of the material covered by the
 22    subpoena or order is subject to this Protective Order. Such notification will include
 23    a copy of this Stipulated Protective Order; and
 24              (c) cooperate with respect to all reasonable procedures sought to be
 25    pursued by the Designating Party whose Protected Material may be affected.
 26          If the Designating Party timely seeks a protective order, the Party served with
 27    the subpoena or court order will not produce any information designated in this
 28    action as “CONFIDENTIAL” before a determination by the court from which the
                                                   9
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 10 of 14 Page ID #:232




   1   subpoena or order issued, unless the Party has obtained the Designating Party’s
   2   permission. The Designating Party will bear the burden and expense of seeking
   3   protection in that court of its confidential material and nothing in these provisions
   4   should be construed as authorizing or encouraging a Receiving Party in this Action
   5   to disobey a lawful directive from another court.
   6

   7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   8   PRODUCED IN THIS LITIGATION
   9             (a) The terms of this Order are applicable to information produced by a
  10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  11   produced by Non-Parties in connection with this litigation is protected by the
  12   remedies and relief provided by this Order. Nothing in these provisions should be
  13   construed as prohibiting a Non-Party from seeking additional protections.
  14             (b) In the event that a Party is required, by a valid discovery request, to
  15   produce a Non-Party’s confidential information in its possession, and the Party is
  16   subject to an agreement with the Non-Party not to produce the Non-Party’s
  17   confidential information, then the Party will:
  18                (1) promptly notify in writing the Requesting Party and the Non-Party
  19   that some or all of the information requested is subject to a confidentiality
  20   agreement with a Non-Party;
  21                (2) promptly provide the Non-Party with a copy of the Stipulated
  22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  23   specific description of the information requested; and
  24                (3) make the information requested available for inspection by the
  25   Non-Party, if requested.
  26             (c) If the Non-Party fails to seek a protective order from this court within
  27   14 days of receiving the notice and accompanying information, the Receiving Party
  28   may produce the Non-Party’s confidential information responsive to the discovery
                                                  10
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 11 of 14 Page ID #:233




   1   request. If the Non-Party timely seeks a protective order, the Receiving Party will
   2   not produce any information in its possession or control that is subject to the
   3   confidentiality agreement with the Non-Party before a determination by the court.
   4   Absent a court order to the contrary, the Non-Party will bear the burden and expense
   5   of seeking protection in this court of its Protected Material.
   6

   7   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   9   Protected Material to any person or in any circumstance not authorized under this
  10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  13   persons to whom unauthorized disclosures were made of all the terms of this Order,
  14   and (d) request such person or persons to execute the “Acknowledgment and
  15   Agreement to Be Bound” that is attached hereto as Exhibit A.
  16

  17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  18   PROTECTED MATERIAL
  19         When a Producing Party gives notice to Receiving Parties that certain
  20   inadvertently produced material is subject to a claim of privilege or other protection,
  21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  23   procedure may be established in an e-discovery order that provides for production
  24   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  25   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  26   communication or information covered by the attorney-client privilege or work
  27   product protection, the parties may incorporate their agreement in the stipulated
  28   protective order submitted to the court.
                                                  11
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 12 of 14 Page ID #:234




   1   12.   MISCELLANEOUS
   2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   3   person to seek its modification by the Court in the future.
   4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   5   Protective Order no Party waives any right it otherwise would have to object to
   6   disclosing or producing any information or item on any ground not addressed in this
   7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   8   ground to use in evidence of any of the material covered by this Protective Order.
   9         12.3 Filing Protected Material. A Party that seeks to file under seal any
  10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  11   only be filed under seal pursuant to a court order authorizing the sealing of the
  12   specific Protected Material at issue. If a Party's request to file Protected Material
  13   under seal is denied by the court, then the Receiving Party may file the information
  14   in the public record unless otherwise instructed by the court.
  15

  16   13.   FINAL DISPOSITION
  17         After the final disposition of this Action, as defined in paragraph 4, within 60
  18   days of a written request by the Designating Party, each Receiving Party must return
  19   all Protected Material to the Producing Party or destroy such material. As used in
  20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  21   summaries, and any other format reproducing or capturing any of the Protected
  22   Material. Whether the Protected Material is returned or destroyed, the Receiving
  23   Party must submit a written certification to the Producing Party (and, if not the same
  24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  25   (by category, where appropriate) all the Protected Material that was returned or
  26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  27   abstracts, compilations, summaries or any other format reproducing or capturing any
  28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                  12
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 13 of 14 Page ID #:235
Case 2:20-cv-03655-RGK-PVC Document 34 Filed 09/23/20 Page 14 of 14 Page ID #:236




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the United States
   7   District Court for the Central District of California on [date] in the case of
   8   ___________ [insert case name and number]. I agree to comply with and to be
   9   bound by all the terms of this Stipulated Protective Order and I understand and
  10   acknowledge that failure to so comply could expose me to sanctions and punishment
  11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12   any information or item that is subject to this Stipulated Protective Order to any
  13   person or entity except in strict compliance with the provisions of this Order.
  14         I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint __________________________ [full
  18   name] of _______________________________________ [full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22   Date: ______________________________________
  23   City and State where signed: _________________________________
  24

  25   Printed name: _______________________________
  26

  27   Signature: __________________________________
  28
                                                  14
